Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 1 of 9




               EXHIBIT FF
                    Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 2 of 9
J Korean Med Sci. 2020 Nov 30;35(46):e415
https://doi.org/10.3346/jkms.2020.35.e415
eISSN 1598-6357·pISSN 1011-8934



Original Article
Preventive & Social Medicine
                                                 Evidence of Long-Distance Droplet
                                                 Transmission of SARS-CoV-2 by Direct
                                                 Air Flow in a Restaurant in Korea
                                                 Keun-Sang Kwon ,1,2* Jung-Im Park ,2* Young Joon Park ,3 Don-Myung Jung ,4
                                                 Ki-Wahn Ryu ,5 and Ju-Hyung Lee 1,2
                                                 1
                                                  Department of Preventive Medicine, Jeonbuk National University Medical School, Jeonju, Korea
                                                 2
                                                   Jeonbuk Center for Infectious Disease Control and Prevention, Jeonju, Korea
                                                 3
                                                  Korea Disease Control and Prevention Agency, Cheongju, Korea
                                                 4
                                                   Division of Health Care, Jeonbuk Provincial Government, Jeonju, Korea
                                                 5
                                                   Department of Aerospace Engineering, College of Engineering, Jeonbuk National University, Jeonju, Korea



Received: Oct 6, 2020
Accepted: Nov 16, 2020
                                                 ABSTRACT
Address for Correspondence:                      Background: The transmission mode of severe acute respiratory syndrome coronavirus 2 is
Ju-Hyung Lee, MD, PhD                            primarily known as droplet transmission. However, a recent argument has emerged about
Department of Preventive Medicine, Jeonbuk
                                                 the possibility of airborne transmission. On June 17, there was a coronavirus disease 2019
National University Medical School, 20 Geonji-
ro, Deokjin-gu, Jeonju 54907, Republic of
                                                 (COVID-19) outbreak in Korea associated with long distance droplet transmission.
Korea.                                           Methods: The epidemiological investigation was implemented based on personal interviews
E-mail: premd77@jbnu.ac.kr                       and data collection on closed-circuit television images, and cell phone location data.
                                                 The epidemic investigation support system developed by the Korea Disease Control and
*Keun-Sang Kwon and Jung-Im Park
                                                 Prevention Agency was used for contact tracing. At the restaurant considered the site of
contributed equally to this work.
                                                 exposure, air flow direction and velocity, distances between cases, and movement of visitors
© 2020 The Korean Academy of Medical             were investigated.
Sciences.                                        Results: A total of 3 cases were identified in this outbreak, and maximum air flow velocity
This is an Open Access article distributed
                                                 of 1.2 m/s was measured between the infector and infectee in a restaurant equipped with
under the terms of the Creative Commons
Attribution Non-Commercial License (https://     ceiling-type air conditioners. The index case was infected at a 6.5 m away from the infector
creativecommons.org/licenses/by-nc/4.0/)         and 5 minutes exposure without any direct or indirect contact.
which permits unrestricted non-commercial        Conclusion: Droplet transmission can occur at a distance greater than 2 m if there is direct
use, distribution, and reproduction in any       air flow from an infected person. Therefore, updated guidelines involving prevention, contact
medium, provided the original work is properly
                                                 tracing, and quarantine for COVID-19 are required for control of this highly contagious disease.
cited.

ORCID iDs
                                                 Keywords: Infectious Disease Transmission; SARS-CoV-2; COVID-19
Keun-Sang Kwon
https://orcid.org/0000-0001-6795-6881
Jung-Im Park
https://orcid.org/0000-0002-7831-3694
                                                 INTRODUCTION
Young Joon Park
https://orcid.org/0000-0002-5971-7829            The coronavirus disease 2019 (COVID-19) caused by severe acute respiratory syndrome
Don-Myung Jung                                   coronavirus 2 (SARS-CoV-2) had spread throughout the world, and the total cases numbered
https://orcid.org/0000-0002-9301-1897            more than 17 million and 680,000 deaths by COVID-19 as of August 3, 2020.1 On January
Ki-Wahn Ryu
                                                 20, 2020, a Chinese traveler from Wuhan, China, was identified as the first COVID-19 case
https://orcid.org/0000-0002-4575-4493
Ju-Hyung Lee                                     in Korea, after which only 30 cases of COVID-19 were reported until February 20 and were
https://orcid.org/0000-0003-2487-4098            based on visitors to the country and contact with them. After an outbreak associated with
                                                 a religious group in Daegu Metropolitan city, the number of new patients per day rapidly
Disclosure
                                                 increased to a maximum of 813 from late February to late March. The government of Republic
The authors have no potential conflicts of
interest to disclose.
                                                 of Korea had increased the response level for public health emergency to level 3 (from level


https://jkms.org                                                                                                                                      1/8
                    Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 3 of 9


Long-Distance Droplet Transmission of SARS-CoV-2



Author Contributions                             0 to level 3) on February 23, and had implemented high-intensity social distancing until May
Conceptualization: Kwon KS, Park YJ, Lee JH;     5.2 Furthermore, the government applied the K-quarantine model ‘3T policy (Test-Trace-
Investigation: Park JI, Jung DM, Ryu KW, Lee
                                                 Treat)’ system that included a rapid and exact test for COVID-19, investigation of the epidemic
JH; Data curation: Park JI; Writing - original
draft: Kwon KS, Park JI; Writing - review &
                                                 using information and communication technology (ICT), and an isolation and care program
editing: Kwon KS, Park JI, Park YJ, Jung DM,     according to severity.3
Ryu KW, Lee JH.
                                                 On June 17, there was a new confirmed COVID-19 case (index case, case A) in Jeonju, Korea,
                                                 considered as transmitted by droplets at 6.5 m away from the infector and 5 minutes exposure
                                                 in a restaurant with air conditioning. It is important to know how SARS-CoV-2 is transmitted
                                                 between people in various situations. We share these investigation results as a reference to
                                                 update guidelines involving prevention, tracing, and quarantine for control of this pandemic
                                                 infectious disease.



                                                 METHODS
                                                 Personal factor investigation
                                                 The epidemiological investigation was implemented according to the ‘Infectious Diseases
                                                 Control and Prevention Act’ (Act number 16725) in Korea and the guidelines for response
                                                 to COVID-19 by the Korea Disease Control and Prevention Agency (KDCA).4 Data
                                                 comprising patient's personal statements by interview, medical institution usage history,
                                                 credit card record, closed-circuit television (CCTV) images, cell phone location data, and
                                                 other associated information were secured by an epidemiological investigation team.5 The
                                                 Epidemic Investigation Support System (EISS) developed by KDCA was also used for location
                                                 tracking of confirmed cases and hot-spot analysis.6 Nasopharyngeal specimens of cases and
                                                 close contacts were collected and tested using real-time reverse transcription polymerase
                                                 chain reaction (rRT-PCR) by Jeollabuk-do Institute of Health & Environment Research, and
                                                 genome sequencing analysis for verifying association between cases was performed by the
                                                 KDCA.7 In total, 10–100 ng of the extracted viral RNA with a maximum volume of 8.5 µL was
                                                 subjected to target enrichment using a Truseq RNA library prep for enrichment (Illumina,
                                                 San Diego, CA, USA) and Truseq RNA Enrichment (Illumina). Dual-index filtering and
                                                 adapter trimming were conducted on the sequences using our in-house scripts. Hybridization
                                                 probes were designed to cover the whole genome of SARS-CoV-2 using the Wuhan-Hu-1
                                                 strain.8 The biotinylated probes were 120 base pair in length with 3 × tiling (Celemics, Inc.
                                                 Seoul, Korea). In total, 745 conserved probes were generated.

                                                 Environmental factor investigation
                                                 As a result of EISS analysis, one restaurant (restaurant A) was visited by case A on June 12
                                                 and was identified as the site of exposure. The first field investigation was started from June
                                                 19 based on assessment of CCTV, table locations, timeline, and movement route of case
                                                 A and other people in the restaurant were verified. Also, the internal structure, distance
                                                 between visitors, and exact locations of the ceiling type air conditioners were investigated. Air
                                                 speed and direction at several specified positions were precisely measured using a portable
                                                 anemometer (Kestrel 2500; Nielsen-Kellerman Co. Boothwyn, PA, USA) on June 24 and July 2.
                                                 To measure air flow, we set the air conditioner at the same fan speed and direction of June 12.
                                                 The chairs of cases and visitors were also occupied by people to simulate the same situation.
                                                 A total of 39 environmental samples of inlets and outlets of air conditioners, table seat of case
                                                 A, and nearby tables and chairs in consideration of air flow direction were collected on June 23
                                                 for testing of SARS-CoV-2 in the environment and were analyzed by rRT-PCR test.9


https://jkms.org                                 https://doi.org/10.3346/jkms.2020.35.e415                                                    2/8
                   Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 4 of 9


Long-Distance Droplet Transmission of SARS-CoV-2



                                     RESULTS
                                     Personal factors associated with the outbreak
                                     The symptoms of the index case (case A) started on June 16, and the probable period of
                                     exposure was assumed to be from June 2 to June 15 according to the incubation period of
                                     SARS-CoV-2. Because case A had no history of overseas travel and travel outside Jeonju, where
                                     there had been no confirmed case in the previous 2 weeks, we used the EISS of the KDCA to
                                     gather data from June 2 to June 15. The results showed only one (case B) of 538 confirmed
                                     domestic cases with a tracking map overlapping that of case A during that period. The site of
                                     overlap was a restaurant (restaurant A), where case A and case B were co-located for 5 minutes
                                     on June 12 based on CCTV images. Case B lives in Daejeon Metropolitan city within an hour's
                                     drive away from Jeonju, and visited Jeonju only on June 12. Therefore, we tentatively considered
                                     case B is the primary case (infector) and case A as the secondary case (infectee). When case
                                     B was in the restaurant, they came into close contact with 11 visitors and two employees who
                                     did not properly wear a mask. The epidemiological investigation team ordered these contacts
                                     to undergo the rRT-PCR test for SARS-CoV-2 on June 19 or 20, and to perform a minimum
                                     14-day quarantine until June 26. Among the 13 close contacts during the quarantine period,
                                     one additional case (case C, visitor) was confirmed to have COVID-19 on June 20. Finally, case
                                     B spread COVID-19 to two infectees in this restaurant, for an attack rate of 15.4% (2/13). The
                                     exposure day was June 12, and the symptom onset of case B was June 13, resulting in a median
                                     incubation period and serial interval of 5 days and 4 days, respectively, consistent with previous
                                     reports.10-12 There was another case in that restaurant (case D). Case D is a companion of case B
                                     and visited this restaurant with case B on June 12. Case D had been exposed to another epidemic
                                     patient in Daejeon city on June 11 and showed a positive result for SARS-CoV-2 on June 16, with
                                     symptom onset the day before. Because case D could not spread COVID-19 to other people at
                                     that time, case D was excluded from this outbreak investigation (Figs. 1 and 2).

                                     Environmental factors and mode of transmission
                                     Restaurant A was located on the first floor of a six-story building totaling 96.6 square meters
                                     in size (9.2 × 10.5 m) without windows or a ventilation system. There were two doors in the
                                     restaurant, one at the front (door 1) and the other at the back (door 2). Two ceiling-type air
                                     conditioners were diagonally located at 3.2 m from the floor as shown in Fig. 3; they were fixed
                                     with wire and had been operating at the time the cases were in restaurant A. On CCTV, case A
                                     and his companion entered the restaurant at 16:00 on June 12 and finished their meals before
                                     case B (with case D) entered at 17:15 using door 2. Case B and his colleague sat at a table near


                                         Date        6/10      6/11    6/12    6/13     6/14   6/15     6/16      6/17     6/18     6/19     6/20      6/21

                                       Case A
                                      (index case)
                                                                                                      Symptom Confirmed
                                                                                                        onset

                                                                       6/12    6/13                     6/16
                                       Case B
                                                                              Symptom                 Confirmed
                                                                                onset

                                                                       6/12                                                6/18              6/20
                                       Case C
                                                            Exposure                                                      Symptom          Confirmed
                                                                                                                            onset
                                                Asymptomatic period
                                     Fig. 1. The asymptomatic period and symptom onset of all three coronavirus disease 2019 cases.


https://jkms.org                     https://doi.org/10.3346/jkms.2020.35.e415                                                                          3/8
                   Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 5 of 9


Long-Distance Droplet Transmission of SARS-CoV-2



                                                    Hour        17                                             17
                                                   Minute       05   10   15   20   25    30   35   40    45   50

                                      Case A           16:00–
                                      (infectee)

                                      Case B
                                      (infector)

                                      Case C                                                                        –18:10
                                      (infectee)

                                                            Overlapping
                                     Fig. 2. Timeline of coronavirus disease 2019 infector and infectees in the restaurant. Case A (index case) overlaps
                                     about 5 minutes (17:15–17:20) with case B (infector), who overlaps case C for about 21 minutes (17:22–17:43).


                                     door 2, at a 6.5-m distance from case A, who did not leave from his table or share his table
                                     with others. Cases A and B engaged in conversation with their respective companions without
                                     masks. At 17:20, case A went out of the restaurant A using door 1. In 2 minutes, case C and
                                     his companions (V6, V7) entered the restaurant A using door 1 and sat at another table 4.8
                                     m distant from case B, where they remained for 21 minutes before case B left his table using
                                     door 1 at 17:43. The distance between case A and case B was 6.5 m, and the air flow direction
                                     at positions of both cases showed a maximum of 1.0 m/sec (3.6 km/hr) velocity measured by
                                     anemometer. The air flow between case B and case C showed a maximum of 1.2 m/sec (4.3
                                     km/hr) over a 4.8 m distance. All positions such as guest tables, infectors, and infectees,
                                     ceiling air conditioners, and information for air speed and direction are shown in Fig. 3.

                                     The 39 environment samples for SARS-CoV-2 were all negative by rRT-PCR. The results of
                                     genome sequencing of the three patients were presented as all three cases' genomic types
                                     were GH type and identical for each other (data not shown).

                                     Summary of epidemiological findings and implications: 1) Indoor air flow (maximum
                                     velocity, 1.0 m/sec) could have transmitted droplets from the infector (case B) to infectee
                                     (case A) within 6.5 m and 5 minutes of exposure and to a second infectee (case C) within
                                     4.8 m and 21 minutes of exposure. 2) The attack rate among exposures at the restaurant was
                                     15.4% (2/13; 95% CI, 8.3%–22.5%) and is higher than the secondary attack rate among the
                                     total close contacts (0.6%; 0.3%–1.0%) and only household contacts (7.6%; 3.7%–14.3%)
                                     but was similar to a call center exposure outbreak (15.1%; 10.8%–20.6%).13,14 3) COVID-19
                                     transmission by droplets from an infector can occur over a greater than 2 m distance with
                                     a short period of exposure when combined with air flow. The guidelines on quarantine
                                     and epidemiological investigation must be updated to reflect these factors for control and
                                     prevention of COVID-19. 4) The EISS for tracing COVID-19 patients was very useful and
                                     shortened the time to locate the infection source. This system could suppress the regional
                                     epidemic scale of the virus and reduce the burden for testing, isolation, and treatment.



                                     DISCUSSION
                                     The SARS-CoV-2 virus is mainly transmitted through respiratory droplets emitted from
                                     an infector's coughing, sneezing, talking, and normal breathing and upon close contact
                                     between people.15 These droplets are typically divided into large and small sizes (also called
                                     aerosol) based on a diameter of 5 μm. The large particles (also called droplets) tend to settle
                                     within 1–2 m of their origin due to gravitational force, and the settling velocity is proportional


https://jkms.org                     https://doi.org/10.3346/jkms.2020.35.e415                                                                      4/8
                   Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 6 of 9


Long-Distance Droplet Transmission of SARS-CoV-2




                                                                                                                                      Air conditioner
                                                                                                                                      Air flow
                                                                                                                                      Confirmed case
                                                                                                                                      Visitor
                                                                                                                                      Empty seat
                                                                                                                                      Employee

                                     Fig. 3. Schematic diagram of the outbreak restaurant equipped with ceiling-type air conditioners. The arrowed solid
                                     streamlines represent the air flow directions in the restaurant. Curved air streamlines represent that air streams
                                     from the ceiling air conditioners are reflected from the wall or barrier, and move downward toward the floor.


                                     to the particle diameter.16 Therefore, social distancing requires a minimum of 1–2 m to avoid
                                     contact with a virus-containing respiratory droplet. In the situation of no effective treatment
                                     drug or vaccine, the most important personal methods to prevent or control this pandemic
                                     of COVID-19 are social distancing, use of a mask (if social distancing cannot be maintained),
                                     and handwashing.

                                     Recently, it has been suggested that COVID-19 can be spread through not only droplets or
                                     contact, but also airborne transmission. An experimental study showed that the COVID-19
                                     virus in aerosol particles remained viable during 3 hours and 16 hours.17 Morawska and
                                     Milton, together with their co-authors, 239 scientists, strongly suggested the possibility
                                     of airborne transmission of COVID-19 based on several preprint findings, though there
                                     has been no peer review of this research.18 The last updated version of the WHO scientific
                                     brief reported on July 9, 2020 reported that airborne transmission by aerosols is rare, and
                                     SARS-CoV-2 is spread primary between people through droplets or close contact. However,
                                     the possibility of aerosol transmission in crowded indoor spaces has been suggested in
                                     combination with droplet transmission.19

                                     In this outbreak, the distances between infector and infected persons were 4.8 and 6.5 m,
                                     both farther than the generally accepted 2 m droplet transmission range. This is some of the
                                     first evidence of airborne transmission. At the field investigation, we assumed the possibility


https://jkms.org                     https://doi.org/10.3346/jkms.2020.35.e415                                                                      5/8
                   Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 7 of 9


Long-Distance Droplet Transmission of SARS-CoV-2



                                     of long-distance droplet movement by air flow. Dbouk and Drikakis reported results of
                                     computational fluid dynamics showing that most droplets settle within 1–2 m in the absence
                                     of airflow. However, with a 4 km/hr or 15 km/hr wind, droplets could travel 6 m after 5 or 1.6
                                     seconds, respectively.20 In the presented case, the air flow from infector to infectee showed
                                     a 1.0–1.2 m/sec (3.6–4.3 km/hr) velocity, indicating the need for 6.5 seconds of contact to
                                     transmit droplets from the infector to the index case. Only the visitors (cases A and C) sitting
                                     in the air flow path of case B were infected with COVID-19, while other visitors (V2, V3)
                                     closer to the infector for a longer period of time but in the absence of direct air flow did not
                                     become infected. In addition, the visitors sitting at tables with cases A and C (V1, V6, and
                                     V7) were not infected with COVID-19 because they faced away from the infector’s face. These
                                     findings strongly suggest that this outbreak occurred by droplet transmission exceeding a
                                     2 m distance and excluded contact and fomite transmission. This transmission pattern is
                                     similar with the outbreak of a restaurant with air conditioning in Guangzhou, China.21 In this
                                     article, the authors concluded that the most likely transmission was done by droplet and also
                                     emphasized the direction of air flow.

                                     Without the K-quarantine model (test-trace-treat) and EISS, it may have been very difficult
                                     to establish an infection chain of this outbreak because the incubation period of COVID-19
                                     has a wide range from 1 to 14 days, and the exposure occurred only once for 5 minutes at
                                     a 6.5 m distance. Based on this system, the infector was identified within 2 days after the
                                     index case was confirmed. This short period of identification could simplify identification
                                     of close contacts and reduce outbreak size by quarantining of all close contacts. In most
                                     COVID-19 outbreak situations, identification of the infection chain is difficult or almost
                                     impossible. An outbreak for which an infectious source cannot be determined may be due to
                                     failure of consideration of a short period of exposure or of clearly verifying the movements
                                     of the confirmed person. In addition, it suggests that some suspected airborne transmission
                                     reports may be misinterpreted based on lack of awareness of the long transmission
                                     mechanism of droplets.

                                     The guideline for control of droplet transmission over a long distance (above 2 m) by air
                                     flow in indoor settings are similar to those of airborne transmission and comprise sufficient
                                     ventilation and social distancing (avoid overcrowding, maintain distance between people).22
                                     However, if there is high possibility of transmission by aerosol or droplet transmission over
                                     a long distance, N95 respiratory or equivalent masks are needed not only in health care
                                     settings, but in any indoor environment. In Korea, the Ministry of Food and Drug Safety is
                                     concerned with approval of medical mask like KF99, KF94, and KF80 and developed a type of
                                     mask named KF-AD (anti-droplet) for COVID-19. Any such mask, including KF and surgical,
                                     that can protect against droplets should be sufficient for preventing droplet transmission.

                                     According to this case, additional considerations need to occur for COVID-19 prevention and
                                     control. The first is that transmission in an indoor setting is possible at a distance greater
                                     than 2 m with a short period of exposure (five minutes), and selection of close contacts in
                                     contact tracing should be changed. When epidemiological field investigation of an indoor
                                     environment is needed, it is necessary to assess the seating arrangement and operation and
                                     location of fans (including ceiling fans) or air conditioners with wind direction and velocity. It
                                     is also necessary to ventilate frequently for management of indoor air or to apply a ventilation
                                     system or forced ventilation method if natural ventilation is not possible. Furthermore, the
                                     distance between tables at an indoor restaurant or cafeteria should be greater than 1–2 m, or
                                     installation of a wind partition should be considered based on air flow. In addition, in indoor


https://jkms.org                     https://doi.org/10.3346/jkms.2020.35.e415                                                     6/8
                   Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 8 of 9


Long-Distance Droplet Transmission of SARS-CoV-2



                                     settings such as restaurants, masks should be removed only during meals and should be worn
                                     before and after eating, while conversation during meals and loud talking or shouting should
                                     be avoided. In the long term, installation of separate rooms or bulkheads for indoor settings
                                     should be considered to prevent transmission of airborne and droplet infectious diseases.

                                     There are some limitations to this study. First, we did not assess air flow using computational
                                     fluid dynamics. In addition, the air flow measurement can't reflect all the same situations
                                     because opening of doors and motions of cases and visitors were not reproduced. However,
                                     air flow direction and velocity were identified between the infector and infectees using an
                                     anemometer in the most similar environment as possible. Second, environmental samples
                                     were collected at 11 days after the inspector visit. Though all these results were negative, this
                                     was not proof against airborne transmission.

                                     In conclusion, droplet transmission can occur at a distance greater than 2 m if there is direct
                                     air flow from an infected person in an indoor setting. Therefore, updated guidelines for
                                     quarantine and environmental management of COVID-19 are needed until approval of an
                                     effective treatment drug or vaccine.



                                     ACKNOWLEDGMENTS
                                     The authors appreciate the epidemiological investigation team of Jeonju and Jeollabuk-do
                                     and all researchers in Jeonbuk Center for Infectious Disease Control and Prevention. Also,
                                     we thank all members of the Department of Infectious Disease of Jeollabuk-do Institute of
                                     Health and Environment.



                                     REFERENCES
                                      1. World Health Organization. Coronavirus disease 2019 (COVID-19): situation report-195. https://www.
                                         who.int/docs/default-source/coronaviruse/situation-reports/20200802-covid-19-sitrep-195.pdf. Updated
                                         2020. Accessed July 30, 2020.
                                      2. Park K, Kim Y, Yeom H, Hwang I, Kwon J, Kim M, et al. Weekly report on the COVID-19 situation in the
                                         Republic of Korea (as of July 25, 2020). Public Health Wkly Rep 2020;13(31):2264-78.
                                      3. Ministry of Economy and Finance. Flattening the curve on COVID-19 - how Korea
                                         responded to a pandemic using ICT. http://english.moef.go.kr/pc/selectTbPressCenterDtl.
                                         do?boardCd=N0001&seq=4879. Updated 2020. Accessed July 30, 2020.
                                      4. National Law Information Center. Infectious Diseases Control and Prevention Act [Act number 16725]. http://
                                         www.law.go.kr/LSW/eng/engLsSc.do?menuId=2&section=lawNm&query=infectious&x=0&y=0#liBgcolor5.
                                         Updated 2020. Accessed July 30, 2020.
                                      5. COVID-19 National Emergency Response Center, Epidemiology & Case Management Team, Korea
                                         Centers for Disease Control & Prevention. Contact transmission of COVID-19 in South Korea: novel
                                         investigation techniques for tracing contacts. Osong Public Health Res Perspect 2020;11(1):60-3.
                                          PUBMED | CROSSREF
                                      6. Park YJ, Cho SY, Lee J, Lee I, Park WH, Jeong S, et al. Development and utilization of a rapid and accurate
                                         epidemic investigation support system for COVID-19. Osong Public Health Res Perspect 2020;11(3):118-27.
                                          PUBMED | CROSSREF
                                       7. Corman VM, Landt O, Kaiser M, Molenkamp R, Meijer A, Chu DK, et al. Detection of 2019 novel
                                          coronavirus (2019-nCoV) by real-time RT-PCR. Euro Surveill 2020;25(3):2000045.
                                          PUBMED | CROSSREF
                                      8. Wu F, Zhao S, Yu B, Chen YM, Wang W, Song ZG, et al. A new coronavirus associated with human
                                         respiratory disease in China. Nature 2020;579(7798):265-9.
                                          PUBMED | CROSSREF



https://jkms.org                     https://doi.org/10.3346/jkms.2020.35.e415                                                                   7/8
                   Case 1:21-cv-00165-DLC Document 29-32 Filed 02/23/21 Page 9 of 9


Long-Distance Droplet Transmission of SARS-CoV-2



                                      9. Kim JM, Chung YS, Jo HJ, Lee NJ, Kim MS, Woo SH, et al. Identification of coronavirus isolated from a
                                         patient in Korea with COVID-19. Osong Public Health Res Perspect 2020;11(1):3-7.
                                          PUBMED | CROSSREF
                                     10. Li Q, Guan X, Wu P, Wang X, Zhou L, Tong Y, et al. Early Transmission Dynamics in Wuhan, China, of
                                         Novel Coronavirus-Infected Pneumonia. N Engl J Med 2020;382(13):1199-207.
                                          PUBMED | CROSSREF
                                      11. Pung R, Chiew CJ, Young BE, Chin S, Chen MI, Clapham HE, et al. Investigation of three
                                          clusters of COVID-19 in Singapore: implications for surveillance and response measures. Lancet
                                          2020;395(10229):1039-46.
                                          PUBMED | CROSSREF
                                     12. Nishiura H, Linton NM, Akhmetzhanov AR. Serial interval of novel coronavirus (COVID-19) infections. Int
                                         J Infect Dis 2020;93:284-6.
                                          PUBMED | CROSSREF
                                      13. Ki M; Task Force for 2019-nCoV. Epidemiologic characteristics of early cases with 2019 novel coronavirus
                                          (2019-nCoV) disease in Korea. Epidemiol Health 2020;42:e2020007.
                                          PUBMED | CROSSREF
                                     14. Park YJ, Choe YJ, Park O, Park SY, Kim YM, Kim J, et al. Contact tracing during coronavirus disease
                                         outbreak, South Korea, 2020. Emerg Infect Dis 2020;26(10):2465-8.
                                          PUBMED | CROSSREF
                                     15. Park SY, Kim YM, Yi S, Lee S, Na BJ, Kim CB, et al. Coronavirus disease outbreak in call center, South
                                         Korea. Emerg Infect Dis 2020;26(8):1666-70.
                                          PUBMED | CROSSREF
                                     16. World Health Organization. Scientific brief. Modes of transmission of virus causing COVID-19:
                                         implications for IPC precaution recommendations. https://www.who.int/news-room/commentaries/
                                         detail/modes-of-transmission-of-virus-causing-covid-19-implications-for-ipc-precaution-
                                         recommendations. Updated 2020. Accessed July 12, 2020.
                                      17. Wei J, Li Y. Airborne spread of infectious agents in the indoor environment. Am J Infect Control 2016;44(9
                                          Suppl):S102-8.
                                          PUBMED | CROSSREF
                                     18. van Doremalen N, Bushmaker T, Morris DH, Holbrook MG, Gamble A, Williamson BN, et al. Aerosol and
                                         surface stability of SARS-CoV-2 as compared with SARS-CoV-1. N Engl J Med 2020;382(16):1564-7.
                                          PUBMED | CROSSREF
                                     19. Morawska L, Milton DK. It is time to address airborne transmission of COVID-19. Clin Infect Dis.
                                         Forthcoming 2020. DOI: 10.1093/cid/ciaa939.
                                          PUBMED | CROSSREF
                                     20. Dbouk T, Drikakis D. On coughing and airborne droplet transmission to humans. Phys Fluids (1994)
                                         2020;32(5):053310.
                                          PUBMED | CROSSREF
                                     21. Lu J, Gu J, Li K, Xu C, Su W, Lai Z, et al. COVID-19 outbreak associated with air conditioning in restaurant,
                                         Guangzhou, China, 2020. Emerg Infect Dis 2020;26(7):1628-31.
                                          PUBMED | CROSSREF
                                     22. European Center for Disease Prevention and Control. Heating, ventilation and air-conditioning systems
                                         in the context of COVID-19 (22 June 2020). https://www.ecdc.europa.eu/en/publications-data/heating-
                                         ventilation-air-conditioning-systems-covid-19. Updated 2020. Accessed November 5, 2020.




https://jkms.org                     https://doi.org/10.3346/jkms.2020.35.e415                                                                    8/8
